             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 1 of 9




 1
                                 Honorable Robert J. Bryan, United States District Judge
 2

 3

 4
     BREEAN L. BEGGS, WSBA # 20795
 5
     PAUKERT & TROPPMANN, PLLC
 6   522 W. Riverside Ave., Ste. 560
     Spokane, WA 99201
 7   (509) 232-7760

 8
                            UNITED STATES DISTRICT COURT
 9
                           WESTERN DISTRICT OF WASHINGTON
10
     PHILLIP MOODY, a single man                   NO. 3:20-cv-05201-RJB-MAT
11
                                      Plaintiff,   SECOND AMENDED COMPLAINT
12                                                 FOR DAMAGES
                   vs.
13

14
     THE WASHINGTON DEPARTMENT
     OF CORRECTIONS, a subsidiary of
     the State of Washington, and the
15   STATE OF WASHINGTON, and,
     DEPARMENT OF CORRECTIONS
16   EMPLOYEES JOHN/JANE DOES 1-5

17                           Defendants.

18

19         COMES NOW Plaintiff Phillip Moody, by and through his attorneys of

20   record, and makes the following Amended Complaint pursuant to judicial order the

21   filing of a clean copy of his proposed amended complaint and the judicial order

22   dismissing federal claims and relief:
                                                                    PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 1                             522 W. Riverside Avenue, Suite 560
                                                                           Spokane, WA 99201
                                                                             (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 2 of 9




 1
                                          1. PARTIES
 2
     1.1 Plaintiff Phillip Moody is a single man who resided within Pierce County
 3
           Washington at relevant times related to this matter.
 4
     1.2 The Department of Corrections (“DOC”) is a subdivision within the State
 5
           of Washington and any liability of the Department is attributable to the
 6
           State of Washington.
 7
     1.3 Upon belief, at all relevant times described in this complaint Defendant
 8
           Does 1-5 were acting as employees and agents for the State of Washington
 9
           Department of Corrections within the scope of their duties and under color
10
           of law and are named in their individual and representative capacities.
11
                              2. JURISDICTION & VENUE
12
     2.1   All acts complained of occurred in the Western District of Washington.
13
     2.2   Jurisdiction is proper in the United States District Court as filed pursuant to
14
           Title 42, United States Code § 1988; Title 28 USC § 1331; and 28 USC
15
           §1343(a)(3).
16
     2.3   Venue is proper in the United States District Court for the Western District
17
           of Washington pursuant to 28 U.S.C. § 1391(b) because Plaintiff’s claims
18
           for relief arose in this District and one or more of the Defendants reside in
19
           this District.
20
     2.4   This complaint seeks relief for state law claims against all Defendants except
21
           Judy McCullough.
22
                                                                      PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 2                               522 W. Riverside Avenue, Suite 560
                                                                             Spokane, WA 99201
                                                                               (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 3 of 9




 1   2.5   Plaintiffs presented a non-judicial notice of claim to Defendants on January
 2         9, 2020.
 3   2.6   Over 60 days have passed since the presentation of the non-judicial notice

 4         of claim.
 5   2.7   Defendant DOC and the State of Washington have given consent to
 6         resolving state law claims in this Court, and waive claims of sovereign

 7         Immunity for those claims.
 8                3. PRE-DISCOVERY FACTUAL ALLEGATIONS
 9   3.1   On December 15, 2016 Plaintiff Phillip was in the custody of DOC at its Rap

10         House/Lincoln Park in Tacoma, Washington, serving a Drug Offender
11         Alternative Sentence (“DOSA”) sentence. That evening, he suffered a
12         serious ankle injury on the way to a required community re-entry meeting

13         and as a result could not travel on the stairs to the room where the meeting
14         was held. Video cameras demonstrated that Plaintiff Phillip stayed at the
15         entrance of the building where the meeting was held for the entire two-hour
16         duration of the meeting until medical assistance arrived and transported
17         him to a medical center.
18   3.2   Subsequent to Plaintiff’s injury, CCO Judy McCullough accused Plaintiff of

19         violating DOC rules of unauthorized time in the community and failing to
20         complete or being terminated from his treatment program.
21

22
                                                                     PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 3                              522 W. Riverside Avenue, Suite 560
                                                                            Spokane, WA 99201
                                                                              (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 4 of 9




 1   3.3   CCO Judy McCullough then sought to terminate Mr. Moody’s DOSA
 2         sentence based on failing to complete or being terminated from his treatment
 3         program due to failing a drug test.

 4   3.4   Mr. Moody never failed a drug test and CCO McCullough knew this fact, or
 5         was deliberately indifferent to the falsity of the allegation that he failed the
 6         drug test.

 7   3.5   On January 18, 2018, CCO McCullough prosecuted Mr. Moody for being
 8         administratively terminated from his substance abuse program for failing a
 9         drug test with the intent of having his DOSA sentence terminated and serving

10         an extended prison sentence.
11   3.6   Upon belief, on January 18, 2018, a Department of Corrections hearing officer
12         relied on CCO McCullough’s false assertions and maliciously motivated

13         prosecution to terminate Mr. Moody’s DOSA, which resulted in his losing the
14         option of community-based substance abuse treatment and release and instead
15         remaining in prison for the balance of his sentence.
16   3.7   As a result of the illegal revocation of his DOSA sentence, and but for the
17         malicious and false prosecution, Mr. Moody served more than two additional
18         years in prison than he should have.

19   3.8   As a proximate cause of being returned to prison for two additional years, Mr.
20         Moody suffered physical assault and extended time in solitary confinement.
21

22
                                                                      PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 4                               522 W. Riverside Avenue, Suite 560
                                                                             Spokane, WA 99201
                                                                               (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 5 of 9




 1   3.9   As a proximate cause of being returned to prison for two additional years, Mr.
 2         Moody suffered physical and emotional distress and pain and loss of
 3         enjoyment of life in an amount to be proven at trial.

 4   3.10 As a proximate cause of being returned to prison for two additional years, Mr.
 5         Moody suffered lost income in an amount to be proven at trial.
 6   3.11 On January 23, 2019, Hearing Officer Erika Fields reversed the January 18,

 7         2017 termination of Mr. Moody’s DOSA because of the falsity of the
 8         allegation of him failing a drug test, which resulted in his release from prison.
 9   3.12 Having terminated the prosecution against him on January 23, 2019, less than

10         one year ago, Mr. Moody filed in court the following liability claims against
11         the State of Washington, its Department of Corrections and Defendant Does
12         1-5.

13                                     4. LIABILITY
14         STATE LAW CAUSES OF ACTION AGAINST ALL DEFENDANTS
15                            EXPECT JUDY MCCULLOUGH
16                                  Unlawful Imprisonment
17
     4.1   The conduct of Defendants DOC, State of Washington, and Does 1-5 resulted
18
           in the intentional confinement of Plaintiff for an estimated additional two
19
           years, which was unjustified under the circumstances and unlawful.
20

21

22
                                                                      PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 5                               522 W. Riverside Avenue, Suite 560
                                                                             Spokane, WA 99201
                                                                               (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 6 of 9




 1   4.2   As a direct and proximate result of the conduct of Defendants DOC, State of
 2         Washington, and Does 1-5, Plaintiff sustained injuries and damages,
 3         discussed more fully herein.

 4                                 Malicious Prosecution
 5
     4.3   Defendants DOC, State of Washington, and Does 1-5 initiated and/or
 6
           continued the prosecution of Plaintiff when they sought to terminate his
 7
           DOSA and impose additional incarceration, without probable cause and based
 8
           on malice.
 9
     4.4   Plaintiff’s malicious prosecution was terminated on the merits in his favor on
10
           January 23, 2019.
11
     4.5   As a direct and proximate result of the conduct of Defendants DOC, State of
12
           Washington, and Does 1-5, Plaintiff sustained injuries and damages,
13
           discussed more fully herein.
14
     4.6   The conduct of Defendants DOC, State of Washington, and Does 1-5
15
           constitutes malicious prosecution under the laws of Washington State.
16
                               Infliction of Emotional Distress
17

18   4.7   Defendants DOC, State of Washington, and Does 1-5 engaged in conduct that
19         constitutes negligent infliction of emotional distress or, alternatively,
20         intentional infliction of emotional distress (outrage).
21

22
                                                                     PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 6                              522 W. Riverside Avenue, Suite 560
                                                                            Spokane, WA 99201
                                                                              (509) 232-7760
                Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 7 of 9




 1   4.8   As a direct and proximate result of the conduct of Defendants DOC, State of
 2         Washington, and Does 1-5, Plaintiff sustained injuries and damages,
 3         discussed more fully hereinafter.

 4                                Negligence/Tortious Conduct
 5   4.9   At all times material hereto, Plaintiff was owed several duties of care by the
 6         Defendants DOC, State of Washington, and Does 1-5, including, but not by

 7         way of limitation, one or more of the following:
 8         a. The duty to be free from a negligent, unwarranted and/ or unlawful
 9               violation of his right of personal liberty;

10         b. The duty to have legal cause to effectuate a transfer, termination of his
11         treatment program, termination of his DOSA community supervision
12               program and detention of an individual;

13         c.      The duty to be free from restraint and detention without legal
14                  authority;
15         d. The duty to be free from unwarranted/ unlawful imprisonment;
16               and/or,
17         e. The duty of State officers, agents and employees to act and
18               exercise the degree of care as others would act and exercise in the

19               same or similar circumstances.
20   4.10 The conduct of Defendants DOC, State of Washington, and Does 1-5
21         constitutes recklessness, gross negligence and/or negligence under the laws of
22         the State of Washington.
                                                                       PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 7                                522 W. Riverside Avenue, Suite 560
                                                                              Spokane, WA 99201
                                                                                (509) 232-7760
               Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 8 of 9




 1   4.11 As a direct and proximate result of the tortious conduct of Defendants DOC,
 2           State of Washington, and Does 1-5 (under both state law and 42 USC Sec.
 3           1983), Plaintiff sustained injuries and damages, discussed more fully herein.

 4                                         5. DAMAGES
 5   5.1     As a direct and proximate result of the facts as alleged herein, Plaintiff has
 6           suffered, and will in the future continue to suffer, the loss of enjoyment of life,

 7           pain, mental anguish, mental injury and suffering and other injuries.
 8   5.2      As a further direct and proximate result of the occurrence alleged herein,
 9           Plaintiff has sustained lost income in an amount to be proven at the time of

10           trial.
11                                  6. PRAYER FOR RELIEF
12   6.1     Compensatory damages in an amount to be proven at trial;

13   6.3      Such other and further relief as the court deems just and equitable.

14
           DATED this 30th day of April, 2021
15
                                        PAUKERT & TROPPMANN, PLLC
16

17
                                        By: /s/ Breean L. Beggs
18                                        BREEAN L. BEGGS, WSBA # 20795
                                          ANDREW BIVIANO, WSBA #38086
19                                        522 W Riverside Ave., Suite 560
                                          Spokane, WA 99201
20
                                          PH: 509-232-7760
21                                        FAX: 509-232-7762

22                                          Attorneys for Plaintiff
                                                                          PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 8                                   522 W. Riverside Avenue, Suite 560
                                                                                 Spokane, WA 99201
                                                                                   (509) 232-7760
             Case 3:20-cv-05201-RJB Document 46 Filed 04/30/21 Page 9 of 9




                             CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on the 30th day of April, 2021, I electronically filed the

 3   foregoing with the Clerk of the Court using CM/ECF System, which will send

 4   notification of such filing to the following:
 5
                                                     Hand Delivery
 6    Garth A. Ahearn, WSBA 29840                    U.S. Mail
      William C. Schwarz, WSBA 47122                  By Legal Messenger
 7                                                   Fax
                                                  Email:
 8
                                                 garth.ahearn@atg.wa.gov
 9                                               William.Schwarz@atg.wa.gov
                                                 dann.graf@atg.wa.gov
10                                               jaymie.burton@atg.wa.gov
                                                 Katherine.Kerr@atg.wa.gov
11                                               tortaecf@atg.wa.gov
12

13
           I declare under penalty of perjury under the laws of the United States of

14   America that the foregoing is true and correct.

15

16
                                      By /s/ Breean L. Beggs
17
                                      BREEAN L. BEGGS, WSBA #20795
18

19

20

21

22
                                                                      PAUKERT & TROPPMANN, PLLC
      SECOND AMENDED COMPLAINT - PAGE 9                               522 W. Riverside Avenue, Suite 560
                                                                             Spokane, WA 99201
                                                                               (509) 232-7760
